       Case 1:20-cv-10102-PGG-SN Document 13 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTIAN SANCHEZ, on behalf of
 himself and all others similarly situated,

                            Plaintiff,                                   ORDER

                -against-                                     20 Civ. 10102 (PGG) (SN)

 BRACKETRON, INC.,

                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on December 2, 2020. (Cmplt. (Dkt. No. 1)) On

December 4, 2020, this case was referred to Magistrate Judge Sarah Netburn for general pretrial

supervision. (Dkt. No. 5) On January 26, 2021, Plaintiff Christian Sanchez filed an affidavit of

service with respect to Defendant Bracketron, Inc. (Dkt. No. 7) That same day, Judge Netburn

granted Defendant’s request to extend their time to answer or otherwise respond to the

Complaint to February 26, 2021. (Dkt. No. 8) Defendant did not file an answer or otherwise

respond and has not appeared.

               On March 8, 2021, Judge Netburn ordered Plaintiff to file a letter by March 12,

2021, informing the Court whether he intends to move for default judgment. (Dkt. No. 9) On

March 10, 2021, Judge Netburn granted a second request to extend Defendant’s time to answer

or otherwise respond to the Complaint to April 5, 2021. (Dkt. No. 11) Defendant again did not

file an answer or otherwise respond.

               On April 7, 2021, Judge Netburn directed Plaintiff to file a letter by April 9, 2021,

stating whether Plaintiff intends to move for default judgment or voluntarily dismiss the case.

(Dkt. No. 12) Judge Netburn also warned Plaintiff “that failure to take action may result in

dismissal for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 2)

Plaintiff has neither moved for default nor filed a letter as ordered.
       Case 1:20-cv-10102-PGG-SN Document 13 Filed 04/16/21 Page 2 of 2




               Accordingly, by April 30, 2021, Plaintiff will show cause why this action should

not be dismissed for failure to prosecute.

Dated: New York, New York
       April 16, 2021




                                               2
